         Case 3:20-cv-03813-CRB Document 35 Filed 08/22/20 Page 1 of 5



1     NEIL D. GREENSTEIN (SBN 123980)
2     JOHN L. ROBERTS (SBN 208927)
      TECHMARK
3     1751 Pinnacle Drive, Suite 1000
4     Tysons, VA 22102
      Telephone (347) 514-7717
5     Facsimile: (408) 280-2250
6     Email: ndg@techmark.com
             jlr@techmark.net
7
8     MARTIN R. GREENSTEIN (SBN 106789)
      TECHMARK, A Law Corporation
9     4820 HARWOOD ROAD, SUITE 110
10    SAN JOSE, CA 95124
      Telephone: (408) 266-4700
11    Facsimile: (408) 850-1955
12    Email: mrg@techmark.com

13    Attorneys for Plaintiff
      HURRICANE ELECTRIC LLC
14
                      IN THE UNITED STATES DISTRICT COURT
15
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
     HURRICANE ELECTRIC LLC,                CASE NO. 3:20-CV-3813-CRB
17
               Plaintiff,                   STIPULATED ADMINISTRATIVE
18       v.
                                            MOTION TO CONSIDER
19   DALLAS BUYERS CLUB, LLC, a             WHETHER CASES SHOULD BE
     California LLC; et al,                 RELATED
20
               Defendants.
21
22
23
24
25
26
27
28
       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                  3:20-CV-3813-CRB
                                          -1-
           Case 3:20-cv-03813-CRB Document 35 Filed 08/22/20 Page 2 of 5



1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE that Plaintiff Hurricane Electric LLC (“HE”) submits
3    this Stipulated Administrative Motion to relate Hurricane Electric, LLC vs. National
4    Fire Insurance Company of Hartford (“NFI”), Case No. 3:20-cv-05840, filed on
5    August 19, 2020 in this Court to the instant case, pursuant to Local Civil Rule 3-12.
6          I.     RECENTLY FILED HIGH-NUMBERED RELATED CASE
7          Hurricane Electric, LLC vs. National Fire Insurance Company of Hartford,
8    N.D. Cal. Case No. 3:20-cv-05840, filed August 19, 2020 (herein “HE Insurance”).
9          II.    STANDARD
10         Local Rule 3-12 defines a related case as one where: (1) the actions concern
11   substantially the same parties, property, transaction or event; and (2) it appears likely
12   that there will be an unduly burdensome duplication of labor and expenses or
13   conflicting results if the cases are conducted before different Judges. Civil L.R. 3-12.
14         III.   RELATIONSHIP OF THE ACTIONS
15         The HE Insurance case is a declaratory relief action that involves the same
16   plaintiff, HE, and substantially the same transactions and events as those at issue in the
17   present, earliest-filed declaratory relief action. Specifically, both cases stem from the
18   demands by a group of commonly-represented copyright assertion entities (hereinafter
19   collectively referred to as the “Claimants”) for over $500,000 in payments plus other
20   concessions, as alleged in a March 19, 2020 cease and desist letter sent to HE by
21   counsel for the Claimants (“the C&D Letter”). The C&D Letter broadly alleged:
22         [T]he Internet [S]ervice [HE] provides to its subscribers at IP addresses . . .
23         . ha[s] [been used] repeatedly [by subscribers to] infringe[] the copyright in
           [Claimants’] motion pictures . . . . [Claimants] request that:
24                (1) HE agree to immediate[ly] terminate all Internet [S]ervice to the
25                subscribers at the above IP addresses;
                  (2) HE agrees to take the appropriate action to terminate subscriber
26                accounts in response to all further copyright notifications received
27                from [Claimants’] agent; and
                  (3) pay a portion of my clients’ damages.
28
       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                        3:20-CV-3813-CRB
                                                 -2-
           Case 3:20-cv-03813-CRB Document 35 Filed 08/22/20 Page 3 of 5



1    See the Declaration of Neil D. Greenstein in Support of HE’s Administrative Motion to
2    Consider Whether Cases Should Be Related (“Greenstein Decl.”), Ex 1 (HE Insurance
3    Compl.) ¶¶ 23-30.
4             HE filed the present action to obtain a judgment that it did not infringe as alleged
5    in the C&D Letter, or if it did, that it was protected from liability by the “safe harbor”
6    provisions of 17 U.S.C. § 512 (Title II of the Digital Millennium Copyright Act).
7             HE then filed the HE Insurance declaratory relief action against its insurance
8    company NFI to obtain reimbursement for the money HE expended in bringing both
9    the present action and a similar action against Nevada-based Claimants, namely case
10   2:20-cv-01034-JCM-DJA filed in the District of Nevada on June 10, 2020 (“the
11   Nevada Action”).
12            Without the C&D Letter there would be neither the HE Insurance declaratory
13   relief action nor the present declaratory relief action. Accordingly, the C&D Letter is
14   the “same . . . event” that gave rise to both the HE Insurance declaratory relief action
15   and this declaratory relief action per L.R. 3-12.
16            If the HE Insurance declaratory relief action were assigned to a different judge
17   there would be “unduly burdensome duplication of labor and expenses . . . .” because
18   resolution of the copyright infringement issues in the present action would impact the
19   HE Insurance declaratory relief action. Specifically, the determination of any alleged
20   copyright infringement or filing of a counterclaim by Claimants in the present action
21   has the potential to directly impact NFI’s defensive duty and the coverage analysis in
22   this action.
23            Relating these cases will help eliminate duplicative discovery, prevent
24   inconsistent pretrial rulings, and conserve the resources of the parties, counsel, and the
25   Court.
26            IV.   CONCLUSION
27            The HE Insurance Action satisfies the criteria of a related case under Local Civil
28   Rule 3-12. Therefore, HE, with Defendants’ stipulation, respectfully requests that the
        ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                          3:20-CV-3813-CRB
                                                    -3-
          Case 3:20-cv-03813-CRB Document 35 Filed 08/22/20 Page 4 of 5



1    HE Insurance Action be deemed related to the present case and be assigned to the
2    Honorable Charles R. Breyer.
3
4    DATED: August 21, 2020                        NEIL D. GREENSTEIN
                                                   MARTIN R. GREENSTEIN
5                                                  JOHN L. ROBERTS
6                                                  TECHMARK

7                                            By:    /s/Neil D. Greenstein
8                                                  Attorneys for Plaintiff
                                                   HURRICANE ELECTRIC LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    3:20-CV-3813-CRB
                                            -4-
           Case 3:20-cv-03813-CRB Document 35 Filed 08/22/20 Page 5 of 5



1
                                  CERTIFICATE OF SERVICE
2
           I, Neil D. Greenstein, declare:
3
           I am a citizen of the United States, over the age of eighteen years, and not a
4
     party to this action. My business address is 1751 Pinnacle Drive, Suite 1000, Tysons,
5
     VA 22102.
6
7          On August 21, 2020, I served the following items:

8          1. STIPULATED ADMINISTRATIVE MOTION TO CONSIDER
9             WHETHER CASES SHOULD BE RELATED
           2. DECLARATION OF NEIL D. GREENSTEIN IN SUPPORT OF
10            STIPULATED ADMINISTRATIVE MOTION TO CONSIDER
11            WHETHER CASES SHOULD BE RELATED, INCLUDING EXHIBIT
              OF STIPULATION OF RELATION PURSUANT TO LOCAL CIVIL
12            RULE 3-12;
13         3. [PROPOSED] RELATED CASE ORDER.
14   On: Catherine Gardner, Claim Consultant, Commercial Liability Claim, CNA, PO Box
15   8317, Chicago, IL 60680-8317, Email: Catherine.Gardner@cna.com – by email.
16         CNA is the defendant in related case no. 3:20-cv-05840 and I have been informed
17   that CNA has been served with the summons and complaint in Hurricane Electric, LLC
18   vs. National Fire Insurance Company of Hartford, Case No. 3:20-cv-05840 through its
19   registered agent but that no counsel has yet entered an appearance in that case. Ms.
20   Gardener is the claims adjuster with whom I dealt with prior to the filing of Hurricane
21   Electric, LLC vs. National Fire Insurance Company of Hartford, Case No. 3:20-cv-
22   05840.
23         I declare under penalty of perjury under the laws of the United States of America
24   that the foregoing is true and correct.
25         Executed this 21st day of August, 2020.
26
                                                       /s/ Neil D. Greenstein
27                                                       Neil D. Greenstein
28

                           PROOF OF SERVICE -- 3:20-CV-3813-CRB
                                                -1-
